Deen, Presiding Judge.
Jerome Cuthbert, as executor of the estate of his grandmother, Christine Cuthbert, brought a wrongful death action against MARTA. The plaintiff’s deceased was a passenger who rang the bell in a MARTA bus to signal the driver that she wanted to exit the bus when the bus was at her stop. The driver stopped the bus approximately four feet from the curb and about twenty-five feet from the stop. Mrs. Cuthbert was walking along the side of the bus when she somehow fell under its rear wheel and was instantly killed.
1. Appellant first contends that under OCGA § 46-9-132, MARTA, as a common • carrier, owed the duty of extraordinary diligence to his deceased. Extraordinary diligence is “ ‘that extreme care and caution which very prudent and thoughtful persons use’ in and about similar matters.” East Tenn. &c. R. Co. v. Green, 95 Ga. 736, 737) (22 SE 658) (1895).
The MARTA bus driver testified that the Operator Candidate Manual, which is issued by the company to its drivers, defines a perfect stop as one made one foot from the curb, and it requires the driver to check to the left, to the right, and to the front to see that all pedestrians are clear of .the bus before starting forward. The driver admitted that nothing prevented him from pulling up one foot from the curb except that he knew that his passenger would have to walk further back to the bus stop. The driver further testified that he looked in the left side mirror, and when he looked in the right side mirror he saw her walking towards the rear of the bus about half-way down the side of the bus. He rechecked the left mirror, and as he *551eased his foot off the brake and began to roll the bus off from the stop, he began to turn his head to check the right mirror when he felt a thump. Upon investigation, he discovered he had run over her. A passenger on the bus testified that the deceased stepped down onto the street when she exited the bus, the doors closed, and the bus began to roll off “real slow.” The driver looked in the mirror, noticed that he did not see her, and asked where she went so fast. From this evidence a jury could find that the driver failed to look for her in his right mirror before he took his foot off the brake.
Whether the passenger was owed a duty of extraordinary care or ordinary care is also a jury question. “[T]he relationship of carrier and passenger terminates when the passenger has been safely discharged and when the carrier is no longer bound to exercise extraordinary care for his safety, but is bound to use only the same degree of care for his safety as it would for the safety of any other member of the public upon its premises by invitation, express or implied.” Delta Air Lines v. Millirons, 87 Ga. App. 334, 342 (73 SE2d 598) (1952). The court in that case also cited another test for determining when the relationship ends: When the carrier is discharging a passenger from its trains, it is under a duty to exercise extraordinary care. “This duty continues until the passenger has been conducted to a place where he has some freedom of locomotion and can in a measure look out for his own safety.” Id. We therefore find that the trial court erred in granting appellee’s motion for a directed verdict, as it was for the jury to determine the duty owed to the plaintiff’s decedent and whether the defendant exercised that duty.
2. Appellee claims that the decedent committed negligence per se and assumed the risk of injury when she violated OCGA § 40-6-97 (a), which makes it unlawful for a pedestrian to walk along an adjacent roadway where a sidewalk is provided. We find that the decedent’s act did not serve as a bar to recovery, but merely raised a jury question as to her own negligence. She was let off the bus approximately four feet from the curb, and the back of the bus was about twelve to thirteen feet past the bus stop. This code section does not provide that where a person is on the road and injured because of the negligence of another, he is barred from recovery. Questions of negligence, diligence, comparative negligence, etc., are matters for the jury, and a court should not take the place of the jury in deciding them except in plain and indisputable cases. Groover v. Dickey, 173 Ga. App. 73 (325 SE2d 617) (1984).

Judgment reversed.


McMurray, P. J., Banke, P. J., Birdsong, Sognier, Pope, Benham and Beasley, JJ., concur. Carley, C. J., dissents.